DETAILED ACTION
Information Disclosure Statement
          Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
          The submitted IDS contain more than 150 references, including non-patent literatures. The Examiner respectfully request the Applicant to provide the most relevant references from the IDS listings for the similar reasons stated previously in 05/13/2020 Office Action under the Information Disclosure Statement heading. 
          This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Regarding Claims 1-20. Cancelled.
Double Patenting
Although not reiterated, previous double patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
          The claims recite “learn received output data patterns indicative of a state,” but the original disclosure does not show any detail as to how the patterns are learned. Looking at the original disclosure, the Paragraph [0211] describes learning in the general sense, but due to the lack of detail, the original disclosure amounts to nothing more than a “wish” or “plan” for performing said function of learning (see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals. (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-26, 28-32 and 35-41 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Camacho et al., US-PGPUB 2019/0326906 (hereinafter Camacho)

          Regarding Claims 21 and 35. Camacho discloses monitoring device for data collection in an industrial environment (Abstract), comprising:

a plurality of sensors communicatively coupled to a controller (Fig. 2; Fig. 5), the controller comprising:

a data collection band module structured to determine at least one subset of the plurality of sensors from which to process output data (Paragraphs [0153]-[0155]); and

Fig. 13, 14, 16, various plots)

wherein the data collection band module alters an aspect of the at least one subset of the plurality of sensors based on one or more of the learned received output data patterns and the state (Paragraph [0070]-[0071], self-adjusting and altering operational vibration in type, character, etc; Fig. 4; Paragraphs [0076]-[0077]; [0083]; Paragraph [0240])

          Regarding Claim 22.  Camacho discloses the aspect that the data collection band module alters is a number of data points collected from one or more members of the at least one subset of the plurality of sensors (Paragraph [0242], adding sensors change the number of data points collected; Paragraph [0244], harmonic content removed)

          Regarding Claim 24. Camacho discloses the aspect that the data collection band module alters is at least one of a bandwidth parameter or a timing parameter (Paragraph [0097], adjust rotational speed or altering timing parameter)

          Regarding Claim 25. Camacho discloses the aspect that the data collection band module alters relates to a frequency range (Paragraph [0076], altering vibration frequency is related to frequency range)

          Regarding Claim 26. Camacho discloses the aspect that the data collection band module alters relates to a granularity of collection of sensor data (Paragraph [0242], adding sensors for accuracy)

          Regarding Claim 28. Camacho discloses a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to the plurality of sensors measuring operational parameters from an industrial drilling component (Fig. 2, 216, 220; Fig. 5, various sensors, 532’s, 534; Fig. 6, 632’s, 634’s; Fig. 33, different sensors, different input channels; Paragraph [0149], multiplexed; Paragraph [0362])

          Regarding Claim 29. Camacho discloses a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (Fig. 4, Paragraph [0070]-[0071], one or more vibration reduction mechanism, 470, 480, 490, self-adjusting. Furthermore, as an example, first routine involves continuing to measure vibration without needing to reduce vibration, while the second routine involves needing to reduce vibration and looping to measure vibration; Paragraph [0202]; Paragraph [0372])

          Regarding Claims 30 and 31. Camacho discloses a data acquisition module structured to interpret a plurality of detection values from the collected data, each of the Paragraph [0073], excessive vibration; Paragraph [0075], energy leak; Paragraph [0076], unbalance, etc; Paragraph [0083], damping; Paragraph [0096], spatial deviations; Paragraphs [0127], health; Paragraph [0142], error; Paragraph [0165]; Paragraph [0240], errors present; Paragraph [0347]; Paragraph [0354], runout values; Paragraph [0368], rotational speed within a predefined range; Paragraph [0365], drift; Fig. 14),

          Regarding Claim 32. Camacho discloses a data response module structured to switch at least one of the data collection routines from a first data collection routine to a second collection routine based on the detection of the anomalous condition Paragraphs [0070], vibration reduction mechanism maybe self-adjusting, [0076]-[0077], when there is excessive vibration (or anomalous condition) that can cause damage as disclosed in Paragraph [0073], vibration reduction mechanism reduces the vibration. Then the vibration measurement would then be switching from method 470 to 490 with vibration reduction included ; [0084]-[0086]; Paragraph [0097]; Paragraph [0112]; [0114]; Paragraph [0240], using third sensor to mitigate errors; Paragraph [0242], one or more sensors can be added for additional accuracy)

          Regarding Claims 36 and 40. Camacho discloses the aspect is at least one of: a number of data points collected from one or more members of the at least one subset of (Paragraph [0242], adding sensors change the number of data points collected; Paragraph [0244], harmonic content removed)

          Regarding Claim 37. Camacho discloses the aspect is at least one of a bandwidth parameter, a timing parameter, or a storage parameter for the collected data (Paragraph [0097], adjust rotational speed or altering timing parameter)

          Regarding Claim 38 and 41. Camacho discloses the aspect relates to at least one of a frequency range or a granularity of collection of sensor data (Paragraph [0242], adding sensors for accuracy; Paragraph [0076], altering vibration frequency is related to frequency range)

          Regarding Claim 39. Camacho discloses monitoring for data collection in an industrial drilling environment (Abstract; Figs. 1, 9), comprising:

a plurality of sensors communicatively coupled to a controller (Fig. 2; Fig. 5), the controller comprising: a data collection band module structured to determine at least one subset of the plurality of sensors from which to process output data (Paragraphs [0153]-[0155]);



a machine learning data analysis module structured to receive output data from the least one subset of the plurality of sensors and learn received output data patterns indicative of a state (Fig. 13, 14, 16, various plots)

a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters from an industrial drilling component (Fig. 2, 216, 220; Fig. 5, various sensors, 532’s, 534; Fig. 6, 632’s, 634’s; Fig. 33, different sensors, different input channels; Paragraph [0149], multiplexed; Paragraph [0362])

a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (Fig. 4, Paragraph [0070]-[0071], one or more vibration reduction mechanism, 470, 480, 490, self-adjusting. Furthermore, as an example, first routine involves continuing to measure vibration without needing to reduce vibration, while the second routine involves needing to reduce vibration and looping to measure vibration; Paragraph [0202]; Paragraph [0372]),

a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, a data analysis circuit structured to analyze the collected data from the plurality of input channels to detect an anomalous condition associated Paragraph [0073], excessive vibration; Paragraph [0075], energy leak; Paragraph [0076], unbalance, etc; Paragraph [0083], damping; Paragraph [0096], spatial deviations; Paragraphs [0127], health; Paragraph [0142], error; Paragraph [0165]; Paragraph [0240], errors present; Paragraph [0347]; Paragraph [0354], runout values; Paragraph [0368], rotational speed within a predefined range; Paragraph [0365], drift; Fig. 14), 

and a data response circuit structured to switch one of the data collection routines from a first data collection routine to a second collection routine based on the detection of the anomalous condition, wherein the machine learning data analysis module is structured to analyze the collected data from the plurality of input channels to detect the anomalous condition associated with the industrial component (Paragraphs [0070], vibration reduction mechanism maybe self-adjusting, [0076]-[0077], when there is excessive vibration (or anomalous condition) that can cause damage as disclosed in Paragraph [0073], vibration reduction mechanism reduces the vibration. Then the vibration measurement would then be switching from method 470 to 490 with vibration reduction included ; [0084]-[0086]; Paragraph [0097]; Paragraph [0112]; [0114]; Paragraph [0240], using third sensor to mitigate errors; Paragraph [0242], one or more sensors can be added for additional accuracy)

wherein the data collection band module alters an aspect of the at least one subset of the plurality of sensors based on one or more of the learned received output data patterns and the state (Paragraph [0070]-[0071], self-adjusting and altering operational vibration in type, character, etc; Fig. 4; Paragraphs [0076]-[0077]; [0083]; Paragraph [0240])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.          Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho, US-PGPUB 2019/0326906 in view of Lynch et al., US Pat No. 4,665,398 (hereinafter Lynch)

          Regarding Claims 23 and 27. Camacho discloses altering to increase accuracy (Paragraph [0242], one or more sensors can be added for additional accuracy)



Lynch discloses adjusting the sampling rate to so that suitable precision is obtained while also optimizing the storage capability (Col. 2, lines 1-21; Col. 24, lines 42-68; Col. 25, lines 1-27; Col. 26, lines 10-68; Col. 27, lines 1-60; Fig. 27; Col. 32, lines 45-65)

          At the time of the invention filed, it would have been obvious to use the teaching of Lynch in Camacho and have the aspect that the data collection band module alters is a (Claim 23) frequency of data points collected from one or more members of the at least one subset of the plurality of sensors and (Claim 27) the altered aspect is a storage parameter for the collected data, so that the anomalous condition can be determined with optimal precision and storage capability.

8.          Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho, US-PGPUB 2019/0326906 in view of Birchak et al., US Pat No. 5,924,499 (hereinafter Birchak)

          Regarding Claim 33. Camacho discloses the industrial drilling component comprises a rotating component and filtering associated with the rotating component to detect the anomalous condition (Paragraph [0090]; Paragraph [0198])

Camacho does not disclose the machine learning data analysis module is further structured to perform band-pass tracking associated with the rotating component to detect the anomalous condition.

Birchak discloses performing band-pass filtering (Figs. 3, 4; Col. 13, lines 18-64, filtering during transmission; Abstract)

          At the time of the invention filed, it would have bee obvious to a person of ordinary skill in the art to use the teaching of Birchak in Camacho and have the machine learning data analysis module further structured to perform band-pass tracking associated with the rotating component to accurately detect the anomalous condition while efficiently transmitting data.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho, US-PGPUB 2019/0326906 in view of Patil et al., US-PGPUB 2018/0096243 (hereinafter Patil)

          Regarding Claim 34. Camacho discloses modeling the vibration (Paragraph [0082]) and which provides a recommended route change for the data collector based on the data collected from the plurality of input channels, and wherein the data response circuit is further structured to adjust one of the collector routes in response to Fig. 4, Paragraph [0070]-[0071], Paragraphs [0076]-[0077]; [0084]-[0086]; Paragraph [0097]; Paragraph [0112]; [0114]; Paragraph [0240])

Camacho does not disclose the machine learning data analysis module is further structured to utilize a neural network model to detect the anomalous condition.

Patil discloses utilizing a neural network model to detect the anomalous condition using sensed parameter (such as vibration, temperature) of a machine (Paragraph [0019]), wherein the neural network model is a probabilistic neural network that predicts a fault condition for the industrial drilling component, wherein the neural network model is a convolutional neural network (Paragraph [0030])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Patil in Camacho and have a machine learning data analysis module structured to utilize a neural network model to detect the anomalous condition.to accurately detect and predict the anomalous and fault condition, respectively with reduced computational cost, and thereafter use the said model results to efficiently provide a recommended route change for the data collector based on the data collected from the plurality of input channels to adjust one of the collector routes in response to the recommended route change, so that the drilling components are operated optimally.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865